UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6559



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STAFFORD MARK COX,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CR-95-143-A, CA-96-1842-AM)


Submitted:   July 24, 1997                 Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stafford Mark Cox, Appellant Pro Se. Michael Edward Rich, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Cox, Nos. CR-95-143-A, CA-96-1842-AM (E.D.
Va. Mar. 22, 1995 and Dec. 30, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                         DISMISSED




                                2